Case: 11-11217     Document: 00511920705         Page: 1     Date Filed: 07/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 13, 2012
                                     No. 11-11217
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDGAR JOE COFER, III, also known as Little Joe,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:02-CR-94-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Edgar Joe Cofer, III, federal prisoner # 28746-177, appeals the denial of
his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) and
Amendment 750 to the Sentencing Guidelines.
        Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence where, as in this case, his guidelines range has been subsequently
lowered by the Sentencing Commission. See § 3582(c)(2); U.S.S.G. § 1B1.10.
“[W]e review the district court’s decision whether to reduce a sentence under

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11217      Document: 00511920705    Page: 2   Date Filed: 07/13/2012

                                  No. 11-11217

§ 3582(c)(2) for abuse of discretion, its interpretation of the guidelines de novo,
and its findings of fact for clear error.” United States v. Cooley, 590 F.3d 293,
295–96 (5th Cir. 2009) (citation omitted).
      Cofer’s argument that the district court erred as a matter of law by failing
to make findings of fact and conclusions of law pursuant to Rule 52(a) of the
Federal Rules of Civil Procedure is foreclosed. See United States v. Evans, 587
F.3d 667, 674 (5th Cir. 2009). Moreover, the district court gave reasons for
denying Cofer’s § 3582(c)(2) motion: the district court stated that it had
considered the § 3553(a) factors, the circumstances of the case and Cofer’s
conduct, and Cofer’s post-conviction conduct but concluded for the reasons set
forth in the Government’s opposition that a sentence reduction was not
warranted. To the extent that Cofer is also arguing that a sentence reduction
was warranted, he has shown no abuse of discretion because the record reflects
the district court’s consideration of Cofer’s motion and the § 3553(a) factors. See
United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      In his reply brief, Cofer argues for the first time that the district court’s
order is devoid of the analysis for determining whether to grant a sentence
reduction under § 3582(c)(2) set forth in Dillon v. United States, 130 S. Ct. 2683,
2691–92 (2010); the Fair Sentencing Act; and the Sentencing Guidelines. For
the first time, Cofer may also be arguing that the district court incorrectly
calculated the revised guidelines range. We do not consider arguments raised
for the first time in a reply brief. See United States v. Rodriguez, 602 F.3d 346,
360 (5th Cir. 2010).
      The district court’s judgment is AFFIRMED.




                                        2